 1

 2

 3                              UNITED STATES DISTRICT COURT
                                          DISTRICT OF NEVADA
 4

 5
      UNITED STATES OF AMERICA,                            Case No.: 2:16-cr-00374-LRH-NJK
 6
                             Plaintiff,                         Order Granting Motion
 7 v.                                                               (Docket No. 128)

 8 KING ISAAC UMOREN,
                            Defendant.
 9

10           Pending before the Court is Defendant King Isaac Umoren’s motion to dismiss counsel,

11 Liborius Agwara. Docket No. 128. Defendant filed an identical motion in a separate case before

12 the Court in which he is also a defendant. See Docket No. 29 (Case No. 2:19-cr-00064-APG-

13 NJK). In that case, the Court allowed for a response from counsel and held a hearing on

14 Defendant’s motion, during which Defendant addressed the Court in sealed proceedings, submitted

15 a financial affidavit, and the Court appointed the Federal Public Defender to represent him. See

16 Docket Nos. 31, 32, 33 (Case No. 2:19-cr-00064-APG-NJK). As the Court has addressed the

17 issues raised in Defendant’s motion, the Court finds that no further hearing is necessary.

18           For good cause shown, the Court GRANTS Defendant’s motion. Docket No. 128. Mr.

19 Agwara is dismissed as Defendant’s attorney. The Court INSTRUCTS the Clerk’s Office to file

20 in the instant case, under seal, the financial affidavit that Defendant submitted on October 22,

21 2019. Docket No. 33 (Case No. 2:19-cr-00064-APG-NJK). The Court ORDERS the immediate

22 . . . .

23
 1 appointment of the Federal Public Defender’s Office to represent Defendant. New counsel is

 2 directed to contact Mr. Agwara immediately upon appointment, so that he can arrange for the

 3 transfer of Defendant’s file.

 4         IT IS SO ORDERED.

 5         DATED: October 28, 2019.

 6

 7
                                             NANCY J. KOPPE
 8                                           UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                2
